

116 HR 8972 IH: Stop Forced Organ Harvesting Act of 2020
U.S. House of Representatives
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8972IN THE HOUSE OF REPRESENTATIVESDecember 15, 2020Mr. Smith of New Jersey (for himself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo combat forced organ harvesting and trafficking in persons for purposes of the removal of organs, and for other purposes.1.Short titleThis Act may be cited as the Stop Forced Organ Harvesting Act of 2020.2.Statement of policyIt shall be the policy of the United States—(1)to combat international trafficking in persons for purposes of the removal of organs; (2)to promote the establishment of voluntary organ donation systems with effective enforcement mechanisms in bilateral diplomatic meetings and in international health forums; and (3)to promote the dignity and security of human life in accordance with the Universal Declaration of Human Rights, adopted on December 10, 1948.3.DefinitionsIn this Act:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Foreign Relations of the Senate; and (B)the Committee on Foreign Affairs of the House of Representatives. (2)Forced organ harvestingThe term forced organ harvesting means the removal of one or more organs from a person by means of coercion, abduction, deception, fraud, or abuse of power or a position of vulnerability. (3)OrganThe term organ has the meaning given the term human organ in section 301(c)(1) of the National Organ Transplant Act (42 U.S.C. 274e(c)(1)). (4)Trafficking in persons for purposes of the removal of organsThe term trafficking in persons for purposes of the removal of organs means the recruitment, transportation, transfer, harboring, or receipt of a person for the purpose of removing one or more of such person’s organs, by means of—(A)coercion;(B)abduction; (C)deception; (D)fraud; (E)abuse of power or a position of vulnerability; or(F)transfer of payments or benefits to achieve the consent of a person having control over a person described in the matter preceding subparagraph (A). 4.Authority to deny or revoke passportsSection 4076 of the Revised Statutes (22 U.S.C. 212) is amended—(1)by inserting (a) before No passport; and(2)by adding at the end the following:(b)(1)The Secretary of State may refuse to issue a passport to any individual who has been convicted of an offense under section 301 of the National Organ Transplant Act (42 U.S.C. 274e) if such individual, in the commission of such an offense, used a passport or crossed an international border.(2)The Secretary of State may revoke a passport previously issued to any individual described in paragraph (1)..5.Reports on forced organ harvesting and trafficking in persons for purposes of the removal of organs in foreign countries(a)Inclusion of information in annual country reports on human rights practicesThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—(1)in section 116 (22 U.S.C. 2151n), by adding at the end the following: (h)Forced organ harvesting and trafficking in persons for purposes of the removal of organs(1)In generalThe report required by subsection (d) shall include an assessment of forced organ harvesting and trafficking in persons for purposes of the removal of organs in each foreign country. (2)DefinitionsIn this subsection: (A)Forced organ harvestingThe term forced organ harvesting means the removal of one or more organs from a person by means of coercion, abduction, deception, fraud, or abuse of power or a position of vulnerability.(B)OrganThe term organ has the meaning given the term human organ in section 301(c)(1) of the National Organ Transplant Act (42 U.S.C. 274e(c)(1)).(C)Trafficking in persons for purposes of the removal of organsThe term trafficking in persons for purposes of the removal of organs means the recruitment, transportation, transfer, harboring, or receipt of a person for the purpose of removing one or more of such person’s organs, by means of—(i)coercion;(ii)abduction; (iii)deception; (iv)fraud; (v)abuse of power or a position of vulnerability; or(vi)transfer of payments or benefits to achieve the consent of a person having control over a person described in the matter preceding clause (i). ; and (2)in section 502B (22 U.S.C. 2304)—(A)by redesignating the second subsection (i) (relating to child marriage status) as subsection (j); and (B)by adding at the end the following:(k)Forced organ harvesting and trafficking in persons for purposes of the removal of organs(1)In generalThe report required by subsection (b) shall include an assessment of forced organ harvesting and trafficking in persons for purposes of the removal of organs in each foreign country.(2)DefinitionsIn this subsection, the terms forced organ harvesting, organ, and trafficking in persons for purposes of the removal of organs have the meanings given those terms in section 116(h)(2)..(b)Additional reports(1)In generalNot later than 30 days after the date on which each annual report required by sections 116 and 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304), as amended by subsection (a), is submitted, the Assistant Secretary of State for Democracy, Human Rights, and Labor (in this subsection referred to as the Assistant Secretary), shall submit to the appropriate committees of Congress a report that includes the following:(A)With respect to each foreign country, an identification of any agencies, instrumentalities, or officials of the country that are responsible for forced organ harvesting or trafficking in persons for purposes of the removal of organs.(B)A tiered ranking described in paragraph (2).(2)Tiered rankingThe tiered ranking described in this paragraph is a tiered ranking of all foreign countries as follows:(A)Tier 1 countriesThe Assistant Secretary shall designate a country as tier 1 if the country has low levels of forced organ harvesting or trafficking in persons for purposes of the removal of organs and the government of such country is making significant efforts to combat those practices.(B)Tier 2 countriesThe Assistant Secretary shall designate a country as tier 2 if the country has—(i)low or intermediate levels of forced organ harvesting or trafficking in persons for purposes of the removal of organs and the government of such country is not making significant efforts to combat those practices; or(ii)intermediate levels of forced organ harvesting or trafficking in persons for purposes of the removal of organs and the government of such country is making significant efforts to combat those practices.(C)Tier 3 countriesThe Assistant Secretary shall designate a country as tier 3 if—(i)the country has high levels of forced organ harvesting or trafficking in persons for purposes of the removal of organs; or(ii)the government of such country is directly or indirectly supporting forced organ harvesting or trafficking in persons for purposes of the removal of organs.(3)FormThe report required by this subsection shall be submitted in unclassified form.(c)Interim reportsIn addition to the annual reports required by sections 116 and 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304), as amended by subsection (a), the Secretary of State may submit to the appropriate committees of Congress at any time one or more interim reports with respect to the status of forced organ harvesting and trafficking in persons for purposes of the removal of organs in foreign countries, including information about countries whose governments have begun or ceased to make significant efforts to combat those practices since the date on which the most recent annual report was submitted under such sections. (d)Consideration of significant effortsIn determining whether the government of a country is making significant efforts to combat forced organ harvesting and trafficking in persons for purposes of the removal of organs under subsections (b) and (c), the Secretary of State shall consider—(1)the extent to which the country is a country of origin, transit, or destination for forced organ harvesting and trafficking in persons for purposes of the removal of organs;(2)the extent of efforts by the government to combat forced organ harvesting and trafficking in persons for purposes of the removal of organs, and, particularly, the extent to which officials or employees of the government have participated in, facilitated, or condoned, or are otherwise complicit in, those practices; and (3)the measures that would be reasonable for the government to combat forced organ harvesting and trafficking in persons for purposes of the removal of organs, considering the resources and capabilities of the government. 6.Report on United States medical and educational institutions at which organ transplant surgeons from tier 3 countries are trained(a)In generalNot later than 180 days after the date on which each annual report required by sections 116 and 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304), as amended by section 5(a), is submitted, the Secretary of State, in consultation with the Secretary of Health and Human Services, shall submit to Congress a report on medical and educational institutions and other entities in the United States at which organ transplant surgeons are trained.(b)Elements(1)In generalEach report required by subsection (a) shall include an identification of each medical or educational institution or other entity in the United States at which one or more organ transplant surgeons described in paragraph (2) are trained as of the date on which the report is submitted. (2)Organ transplant surgeon describedAn organ transplant surgeon described in this paragraph is an organ transplant surgeon who—(A)as of the date on which the report required by subsection (a) is submitted, is employed by or affiliated with an agency or instrumentality identified in the most recent additional report required by section 5(b) as being responsible for forced organ harvesting or trafficking in persons for purposes of the removal of organs; and (B)is a citizen or national of a country designated as a tier 3 country in the most recent additional report required by section 5(b).7.Prohibition on the export of organ transplant surgery devices to certain entitiesSection 801 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381) is amended by adding at the end the following:(v)Prohibition on export of organ transplant surgery devices to certain entities(1)In generalNotwithstanding any other provision of this Act, a device that is intended for use in organ transplant surgery may not be exported to any entity that is identified in the most recent additional report required by section 5(b) of the Stop Forced Organ Harvesting Act of 2020 as being responsible for forced organ harvesting or trafficking in persons for purposes of the removal of organs. (2)Coordination with the Secretary of CommerceThe Secretary shall coordinate with the Secretary of Commerce to ensure compliance with paragraph (1)..8.Imposition of sanctions with respect to forced organ harvesting or trafficking in persons for purposes of the removal of organs facilitated by tier 3 countries(a)List requiredNot later than 180 days after the date on which each annual report required by sections 116 and 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304), as amended by section 5(a), is submitted, the President shall submit to Congress a list of each person that the President determines—(1)funds, supports, sponsors, or otherwise facilitates forced organ harvesting or trafficking in persons for purposes of the removal of organs; and(2)is—(A)an individual who is a citizen or national of a country designated as a tier 3 country in the most recent additional report required by section 5(b); or(B)an entity organized under the laws of such a country or otherwise subject to the jurisdiction of the government of such a country. (b)Imposition of sanctionsThe President shall impose the following sanctions with respect to a person on the list required by subsection (a): (1)Property blockingThe President shall exercise all of the powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in all property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Aliens inadmissible for visas, admission, or parole(A)Visas, admission, or paroleIn the case of an individual, that individual is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalThe visa or other entry documentation of the individual shall be revoked, regardless of when such visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and(II)automatically cancel any other valid visa or entry documentation that is in the individual’s possession. (c)Exceptions(1)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions under subsection (b)(1) shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(2)Exception to comply with international obligationsSubsection (b)(2) shall not apply to the admission of an individual if the admission of the individual is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements. (d)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(e)United states person definedIn this section, the term United States person means—(1)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(2)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity. 